Citation Nr: 0707213	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-30 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with radiculopathy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.                 


FINDING OF FACT

Degenerative disc disease of the cervical spine with 
radiculopathy was not affirmatively shown during service; and 
the current degenerative disc disease of the cervical spine 
with radiculopathy, first documented after service, is 
unrelated to an injury, disease, or event during service. 


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine with 
radiculopathy was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
February 2003.  The veteran was notified of the evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, VA records, and 
private medical statements.  The RO has also afforded the 
veteran a VA examination in May 2004.  In addition, in 
February 2005, the examiner who conducted the May 2004 VA 
examination was asked to provide a supplemental opinion 
following the receipt of additional medical evidence.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty during service.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service.  This may be accomplished by affirmatively 
showing inception.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after service, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service. 38 C.F.R. § 3.303(d).      

Factual Background

The service medical records contain no complaint, finding, or 
history of a neck abnormality to include degenerative disc 
disease of the cervical spine with radiculopathy.  The 
records do show that in September 1967 the veteran was 
assaulted by civilians, and he suffered several fractures of 
facial bones, requiring surgical repair.  On separation 
examination, the neck and spine were clinically evaluated as 
normal.  

After service on initial VA examination in September 1970, 
the musculoskeletal evaluation was normal. 

In a rating decision in October 1970, the RO granted service 
connection for the residuals of the fractures of the facial 
bones. 

VA records, dated from July 1995 to March 2003, show that in 
September 1995 the veteran complained of neck pain.  At that 
time, it was noted that the veteran had been involved in a 
motor vehicle accident in October 1993 and had a whiplash 
injury.  According to the veteran, following the accident, he 
developed neck pain.  


In 1996 and 1997, the veteran was followed by the neurology 
service for neck pain radiating to the right upper extremity 
and wasting of the right shoulder muscles.  The assessment 
was cervical root compression. 

In May 1998, on VA neurology consultation, the veteran 
complained of neck pain. An MRI showed a compression of the 
right C5-6 foramina with probable compromise of the right C-6 
root.  The diagnosis was right C-6 radiculopathy most likely 
the result of compression of the right C5, C6 foramina.  The 
physician stated that the degenerative changes could have 
resulted from the accumulative effect of the veteran's 
previous traumas.  The physician expressed the opinion of a 
possible relationship between the facial trauma and the 
flexion-extension injury during service and the current 
degenerative changes.  In September 1998, an MRI revealed 
degeneration of the C5-6 and C6-7 discs with osteophytes and 
canal stenosis. 

In a deposition, taken in July 1998, a private physician 
stated that he had treated the veteran in April 1995 for 
complaints of back pain with a history of neck pain 
developing after an automobile accident.   

In a report, dated in October 1998, a private physician 
stated that there was no supportive evidence in the records 
to indicate that the veteran's neck pain presented at a 
private clinic eight months after an accident in 1993 and 
later on at the VA had anything to do with the cervical 
strain, which he sustained in October 1993. 

On VA examination in June 1999, the veteran complained of 
chronic and recurrent neck pain since his in-service facial 
injuries.  The examiner referred to an MRI finding of a 
herniated disk at C5-6, and the diagnosis was herniated disc, 
C5-6. 

VA records disclose that in 2002 and 2003 the veteran was 
several times in follow-up for neck pain. 

On VA examination in May 2004, the examiner reported that he 
had reviewed the veteran's file.  Following the physical 
examination, the examiner noted that no neck injury or 
complaint was recorded during service and that after service 
he had been involved in a motor vehicle accident and 
complained of neck pain radiating into the right arm.  The 
examiner expressed the opinion that the degenerative disease 
at C5-6 and C6-7 was the result of the whiplash injury that 
the veteran suffered at which time he complained of neck 
pain, radiating into the right arm. 

In an addendum to the May 2004 report, after a review of the 
evidence added to the veteran's file after the examination in 
May 2004, including X-rays taken at the time of the veteran's 
automobile accident in October 1993, which revealed small 
osteophytes in the cervical area, the examiner stated that 
the veteran already had degenerative changes prior to the 
whiplash injury in 1993 and that the etiology of the 
degenerative changes was uncertain given that no neck pain 
was related at the time of the veteran's assault in September 
1967 or afterwards.  The examiner then expressed the opinion 
that the degenerative disease shown by X-ray in 1993 might 
have been the result of micro-injuries throughout the 
veteran's military career.  The examiner then concluded that 
the veteran's current degenerative changes were related to 
his military service, but not necessarily to the assault in 
September 1967 and that the degenerative changes were 
aggravated by the motor vehicle accident injury in 1993. 

Analysis

While the service medical records document the traumatic 
facial injuries, there is no evidence of a neck injury at the 
time and there is no documentation of neck complaints or neck 
pain in the remainder of the veteran's 27 months of active 
duty and no neck pain or neck abnormality was found on 
separation examination.  For this reason, the service medical 
records do not affirmatively establish that degenerative disc 
disease was present during service.  This does not end the 
analysis as service connection may also be established based 
on continuity of symptomatology or by diagnosis of a disease 
after service, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service. 



As for continuity, since the service medical records fail to 
establish the presence of a chronic neck disability during 
service on the basis of a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish a chronic neck disability at the 
time, as there was no documentation of a neck abnormality 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  After service, neck pain was first documented in 
records of the VA in September 1995.  Private medical records 
document by history complaints of neck pain dating to 1993 
after the veteran was involved in a vehicle accident and 
sustained a whiplash-type neck injury in October 1993, in 
either event, 1993 or 1995, the earliest documentation of 
neck pain followed service by more than 20 years.  Thereafter 
the consistent complaints of neck pain from 1995 to 1998 
eventually, resulted in the post-service diagnosis of 
degenerative disc disease of the cervical spine by MRI in 
1998, although there was evidence of degenerative changes by 
X-ray in 1993.  The period without documented complaints from 
1969 to 1993 at the earliest, weighs against a finding of 
continuity of symptomatology.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.). 

As for the diagnosis of degenerative disc disease after 
service and whether the evidence establishes that the disease 
was incurred in service, one VA physician in 1998 expressed 
the opinion of a possible relationship between the facial 
trauma and the flexion-extension injury during service and 
the current degenerative changes. The opinion is speculative.  
A medical opinion expressed in the term of "possibility", the 
equivalent of "may", also implies that it "may not be 
possible" and it is to speculative to establish a nexus 
between the post-service diagnosis of degenerative disc 
disease and service.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).

As for the physician's deposition, taken in July 1998, the 
physician did not relate the veteran's history of neck pain 
to service, rather the development of the pain was related to 
the automobile accident.  This evidence opposes rather than 
supports the claim. 

As for the private medical report in October 1998, the 
private physician stated that there was no supportive 
evidence in the records to indicate that the veteran's neck 
pain presented at a private clinic eight months after an 
accident in 1993 and later on at the VA had anything to do 
with the cervical strain he sustained in October 1993.  The 
physician did not otherwise address the etiology of the pain.  
Therefore the report does not prove or disprove the claim. 

As for the opinions of the VA physician in May 2004 and 
February 2005, the physician initially expressed the opinion 
that it was more likely than not that the veteran's 
degenerative disease of the cervical spine was the result of 
the whiplash injury that he suffered in 1993.  In the 
addendum in February 2005, the physician added that the 
degenerative disease shown by X-ray in 1993 might have been 
the result of micro-injuries throughout the veteran's 
military career.  Again this opinion is speculative.  For two 
reasons, one, the opinion assumes facts not in the record, 
there is no documentation of micro-injuries throughout the 
veteran's military career, and, two, the medical opinion is 
expressed in the term of "may, " also implies that it "may 
not " and it is to speculative to establish a nexus between 
the post-service diagnosis of degenerative disc disease and 
service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Because 
of the inaccurate factual predicate, the Board rejects the 
physician's conclusion that the veteran's current 
degenerative changes were related to his military service.  
And the physician did not change his opinion that 
degenerative changes of the cervical spine were not related 
to the assault in September 1967.    

As there is no medical evidence of degenerative disc disease 
of the cervical spine during service and there is no 
favorable medical evidence for the reasons articulated, which 
provides the required nexus between service and the currently 
diagnosed degenerative disc disease of the cervical spine, 
the preponderance of the evidence is against the claim, and 
the reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  




ORDER



Service connection for degenerative disc disease of the 
cervical spine with radiculopathy is denied.   


____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


